   Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


ANTWAN A. CARTER,

                            Petitioner,

          v.                                       CASE NO. 21-3143-SAC

DAN SCHNURR,


                            Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Petitioner to show cause why

this matter should not be dismissed for failure to exhaust state

court remedies or on the independent ground of failure to timely

file this action.
Background

     In   state-court   proceedings     in   2008,    a   jury    convicted

Petitioner of one count of attempted first-degree murder and two

counts of attempted second-degree murder, and the district court

sentenced him to 368 months in prison. See Carter v. State, 2019 WL

3756232, at *1 (Kan. Ct. App. 2019) (Carter III), rev. denied Aug.

26, 2020. Petitioner pursued a direct appeal, arguing: “(1) The
district court erred in denying his motion to suppress statements

to law enforcement; (2) the sufficiency of the evidence to prove

premeditation; (3) the sufficiency of the evidence to prove an
      Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 2 of 9




intent to kill; (4) the court’s order to pay BIDS attorney fees;

and (5) the court erred in sentencing him.” Id. On December 3, 2010,

the     Kansas   Court    of    Appeals     (KCOA)     affirmed       Petitioner’s

convictions,     dismissed     the   sentencing      portion     of   the   appeal,

vacated the BIDS order, and remanded for a hearing on payment of

BIDS fees. State v. Carter, 2010 WL 5490726, at *8 (Kan. Ct. App.

2010) (Carter I). Petitioner sought review of the decisions adverse

to him, but the Kansas Supreme Court denied his petition for review

on February 11, 2011.

       On November 2, 2011, Petitioner timely filed a motion for

habeas relief under K.S.A. 60-1507, alleging multiple instances of

ineffective assistance of trial and appellate counsel. See Carter

v. State, 2014 WL 2871337, at *3 (Kan. Ct. App. 2014) (Carter II),

rev. denied July 21, 2015. After appointing counsel and holding an

evidentiary hearing on the 60-1507 motion, the district court denied

the motion. Id. Petitioner appealed and, on June 20, 2014, the KCOA

affirmed the denial. Id. at *1. The Kansas Supreme Court (KSC)

denied review on July 21, 2015.
       Petitioner filed a second motion under K.S.A. 60-1507 in 2016,

which the district court denied, but he voluntarily dismissed his

appeal of that denial while the appeal was pending in the KCOA.

Carter III, 2019 WL 3756232, at *2. On February 6, 2017, Petitioner

filed    a   third   K.S.A.    60-1507    motion.    Id.   The   district     court

summarily denied the motion as untimely and Petitioner appealed.

Id. On August 9, 2019, the KCOA affirmed the dismissal, holding

that Petitioner failed to argue the manifest injustice required for
consideration of an untimely 60-1507 motion and, in the alternative,

that the motion was barred as successive. Id. at 2-6. The KSC denied
    Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 3 of 9




review on August 26, 2020.

Exhaustion

     A    state   prisoner   must   exhaust    all   available   state-court

remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect

the petitioner’s rights. See 28 U.S.C. § 2254(b)(1); see also Bland

v. Simmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state prisoner

generally must exhaust available state-court remedies before a

federal court can consider a habeas corpus petition.”); Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state-

court    remedies   is   required   by   prisoner    seeking   habeas   corpus

relief). To satisfy this exhaustion requirement, Petitioner must

have presented the very issues raised in the petition currently

before the Court to the Kansas Supreme Court1, either by way of

direct appeal or by state post-conviction motion. Picard v. Connor,

404 U.S. 270, 275-76 (1971). A habeas petitioner ordinarily must

“give state courts a fair opportunity to act on [his] claims.”
O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999) (citing Castille

v. Peoples, 489 U.S. 346, 351 (1989)). Petitioner bears the burden

to show he has exhausted available state remedies. Miranda v.

Cooper, 967 F.2d 392, 398 (10th Cir. 1992); see also Parkhurst v.

Pacheco, 809 Fed. Appx. 556, 557 (10th Cir. 2020).

     Petitioner presents only one ground for federal habeas relief:

that the State of Kansas offered insufficient evidence at trial

1 Although Kansas Supreme Court Rule 8.03B now states that “when a claim has
been presented to the Court of Appeals and relief has been denied, the party is
deemed to have exhausted all available state remedies,” Rule 8.03B, by its
plain language, applies only to “appeals from criminal convictions or post-
conviction relief on or after July 1, 2018.” Thus, it does not apply in
Petitioner’s claim in the current federal habeas petition.
    Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 4 of 9




that he committed the overt act of firing a handgun as required to

prove attempt under K.S.A. 21-3301, now codified at K.S.A. 21-

5301(a). (Doc. 1, p. 5-6.) Petitioner asserts that he raised this

issue in his direct appeal “but the court dismissed [his] appeal on

the summary calendar.”2 Id. at 5.

     A review of Petitioner’s brief to the KCOA in his direct appeal

reveals that he argued: (1) the district court erred by (a) denying

his motion to suppress certain statements, (b) ordering him to pay

attorney fees, and (c) sentencing him as it did; and (2) the state

presented insufficient evidence of (a) premeditation and (b) his

intent to kill. See State v. Carter, Brief of Appellant, 2010 WL

428909 (filed Jan. 8, 2010). Nowhere did Petitioner argue that the

state had presented insufficient evidence that he committed the

overt act of firing a gun. Thus, it appears that Petitioner has not

exhausted his claim in the state courts.

     At this point, however, Petitioner’s direct appeal is final

and, as the KCOA noted in its most recent opinion, any collateral

attack   under   60-1507   would    likely   be   considered   untimely    and
successive. Where the court to which the petitioner would be

required to present the unexhausted claim to satisfy the exhaustion

requirement would find it procedurally barred, the federal habeas


2 Petitioner also argues that he raised this claim in a post-conviction
“Petition to Vacate Illegal Sentence” under K.S.A. 22-3504. (Doc. 1, p. 5.)
Montgomery County District Court records reflect that a “Pro Se Petition to
Vacate Conviction and Set Aside Illegal Sentence” was filed on May 18, 2020,
and the district court ruled on that motion on May 26, 2020. The district court
records further indicate that appellate counsel has been appointed. However,
Petitioner has not provided the Court with any further information about those
proceedings other than indicating in his Petition that he has appealed the
district court’s order on the 22-3504 motion to the KCOA and has raised Ground
One therein. The online records of the KCOA indicate that the last appeal
docketed by Petitioner was docketed in 2018. If Petitioner has raised this
claim in state-court proceedings that are ongoing, Petitioner must advise this
Court of the status of those proceedings.
    Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 5 of 9




court may apply an anticipatory procedural bar. See Rouse v. Romero,

531 Fed. Appx. 907, 909 n.5 (10th Cir. 2013) (“[A] anticipatory

procedural bar occurs when the federal courts apply [a] procedural

bar to an unexhausted claim that would be procedurally barred under

state law if the petitioner returned to state court to exhaust it.”

(internal quotation marks omitted)).

     To overcome an anticipatory procedural bar, a petitioner must

show either cause for the default and actual prejudice as a result

of the alleged constitutional violation or that the failure to

consider the claim will result in a fundamental miscarriage of

justice because he is actually innocent. See Bondy v. Scott, 43

Fed. Appx. 168, 173 (10th Cir. 2002). In this context, “cause” for

the default “must be something external to the petitioner, something

that cannot fairly be attributed to him.” Griffin v. Schnurr, 640

Fed. Appx. 710, 720 (10th Cir. 2016) (internal quotation marks

omitted).

Timeliness

     This action is subject to the one-year limitation period
established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     (d)(1) A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
    Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 6 of 9




     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The Rules of the United States Supreme Court allow

ninety days from the date of the conclusion of direct appeal to

seek certiorari. Sup. Ct. R. 13(1). “[I]f a prisoner does not file

a petition for writ of certiorari with the United States Supreme
Court after [his] direct appeal, the one-year limitation period

begins to run when the time for filing certiorari petition expires.”

United   States   v.   Hurst,   322   F.3d   1259   (10th   Cir.   2003).   The

limitation period begins to run the day after a conviction becomes

final. See Harris v. Dinwiddie, 642 F.3d 902-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.
   Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 7 of 9




28 U.S.C. § 2244(d)(2).

     Finally,    the    one-year    limitation     period    is     subject   to

equitable tolling “in rare and exceptional circumstances.” Gibson

v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (citation omitted).

This remedy is available only “when an inmate diligently pursues

his claims and demonstrates that he failure to timely file was

caused by extraordinary circumstances beyond his control.” Marsh v.

Soares, 223 F.3d 127, 1220 (10th Cir. 2000). Circumstances that

warrant equitable tolling include, “for example, when a prisoner is

actually   innocent,      when     an    adversary’s     conduct—or        other

uncontrollable    circumstances—prevents       a     prisoner      from   timely

filing, or when a prisoner actively pursues judicial remedies but

files a deficient pleading during the statutory period.” Gibson, 23

F.3d at 808 (internal citations omitted). Likewise, misconduct or

“egregious behavior” by an attorney may warrant equitable tolling.

Holland v. Florida, 560 U.S. 631, 651 (2010). However, “[s]imple

excusable neglect is not sufficient.” Gibson, 232 F.3d at 808

(citation omitted),
     To obtain an exception to the one-year time limitation because

of actual innocence, the prisoner “must establish that, in light of

new evidence, ‘it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.’”

House v. Bell 547 U.S. 518, 536-37 (2006) (quoting Schlup v. Delo,

513 U.S. 298, 327 (1995)). The prisoner must come forward with “new

reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that
was not presented at trial.” Schlup, 513 U.S. at 324.

     Petitioner’s      direct   review   concluded    when   the    KSC   denied
   Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 8 of 9




review of his direct appeal on February 16, 2011. Petitioner had 90

days to seek review before the United States Supreme Court. Thus,

Petitioner’s one-year federal habeas limitation period began to run

around May 18, 2011. Petitioner filed his first state habeas motion

on November 2, 2011, tolling the one-year federal habeas limitation

period. Approximately 168 days of the year had expired at that

point, leaving approximately 197 days remaining.

     The KSC denied review of the lower courts’ decisions on the

60-1507 action on July 21, 2015, and the one-year federal habeas

limitations period resumed. See Edwards v. Roberts, 479 Fed. Appx.

822, 826 (10th Cir. 2012). Although Petitioner filed two additional

60-1507 motions, the online records of Montgomery County District

Court indicate that Petitioner filed his second 60-1507 motion on

July 11, 2016. But the federal habeas limitations period expired

approximately 197 days after the KSC denied review in Petitioner’s

first 60-1507 proceeding, or on approximately February 4, 2016.

Thus, Petitioner’s second 60-1507 motion did not statutorily toll

the time for timely filing a federal habeas action.
     The petition currently before the Court is not timely and is

subject to dismissal unless Petitioner can demonstrate grounds for

equitable or statutory tolling. The Court directs Petitioner to

show cause why his Petition should not be dismissed.

     IT IS THEREFORE ORDERED that Petitioner is granted until and

including August 26, 2021, in which to show good cause, in writing,

to the Honorable Sam A. Crow, United States District Judge, why his

habeas claim should not be dismissed for failure to exhaust state-
court remedies or due to his failure to commence this action within

the one-year limitation period.
Case 5:21-cv-03143-SAC Document 4 Filed 07/26/21 Page 9 of 9




 IT IS SO ORDERED.

 DATED:   This 26th day of July, 2021, at Topeka, Kansas.




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
